DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “extended core has a groove to removably attach to said handle” as set forth in Claim 4, lines 1-2; and “a plug or extension that is inserted into a core of said stretch film dispenser” as set forth in Claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 10, line 11, the word “grove”, before the numeral “22”, should be replaced with the word --groove--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlmann et al (U.S. Patent Application Publication No. 2016/0264277), hereinafter “Dahlmann”, in view of Giblin (U.S. Patent Application Publication No. 2006/0141182).
With respect to Claim 1, Dahlmann, Figures 1-10, teaches a handle 102 used to dispense stretch film from a roll 106 comprising:
a cylinder with side walls 214 (see Figures 6-7) having a closed bottom 210 and an opening 700 on top of said cylinder for holding said stretch film 106.
Dahlmann, paragraph [0056], line 14, teaches that handle 102 may be made of composites but it is unclear whether it is a recycled resin.
However, Giblin, Paragraph [0034], lines 4-5, and Figure 4, teaches a handle consisting of recycled resins.
It would have been obvious to one of ordinary skill in the art to provide Dahlmann with a handle consisting of recycled resin, as taught by Giblin, for the purpose of providing a lightweight and strong handle made of recycled materials rather than new and raw materials.  Further, the use of recycled materials would save in manufacturing costs.
With respect to Claim 2, Dahlmann further teaches said handle having a collar 608 extending from the top opening.
	With respect to Claim 3, Dahlmann further teaches said opening slides over an extended core 104 of said stretch film dispenser 106.
	With respect to Claim 5, Dahlmann further teaches wherein said handle and said extended core have different coefficients of friction and said handle is deformable.  See paragraph [0056] which describes the extended core could be made of paperboard and the handle could be made of polyethylene foam.
	With respect to Claim 7, Dahlmann further teaches a plug 108 or extension that is inserted into a core of said stretch film dispenser,
	With respect to Claim 8, Dahlmann further teaches wherein said handle 102 is used in place of a core of said stretch film dispenser.
	With respect to Claim 9, Giblin further teaches wherein the recycled resins are 100% post-consumer recycled content.  See Paragraph [0034], lines 4-5.
	With respect to Claim 15, Dahlmann further teaches wherein said handle 102 is made of single piece construction.  See Figure 7.
	With respect to Claim 16, Dahlmann further teaches wherein said handle 102 is comprised of multiple pieces 214,220.  See Figure 8.
	Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlmann in view of Giblin as applied to Claims 1-3, 5, 7-9, and 15-16 above, and further in view of Bologna (U.S. Patent Application Publication No. 2011/0095123).
	With respect to Claim 4, Dahlmann in view of Giblin are advanced above.
	Dahlmann in view of Giblin teach all the elements of the handle used to dispense stretch film except wherein said extended core has a groove to removably attach to said handle.
	However, Bologna, Figure 1, teaches a groove 30 to removably attach to a handle 16.
	It would have been obvious to one of ordinary skill in the art to provide Dahlmann in view of Giblin with a groove, as taught by Bologna, for the purpose of securely receiving the handle.
	With respect to Claim 19, Bologna, Paragraph [0007], teaches the dispensing tool is known to be recyclable.  See Paragraph [0007], lines 1-2.
	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlmann in view of Giblin as applied to Claims 1-3, 5, 7-9, and 15-16, and further in view of Parry et al (U.S. Patent No. 5,203,517), hereinafter “Parry”.
	With respect to Claim 6, Dahlmann is advanced above.
	Dahlmann teaches all the elements of the handle except for ribs or other projections extending from inner surface of said handle.
	However, Parry, Figures 1-5, teaches a handle comprises ribs 52 or other projections extending from inner surface of said handle 18.
	It would have been obvious to one of ordinary skill in the art to provide Dahlmann  with ribs extending from inner surface of said handle, as taught by Parry, for the purpose of creating a frictional braking torque, i.e., tangential frictional force between the ribs and inner surface of the hand grip and the surface of the middle segment 32 resists rotation of the spindle 12.  See Column 6, lines 43-48.
	Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlmann in view of Giblin as applied to Claims 1-3, 5, 7-9, and 15-16 above, and further in view of Hu et al (U.S. Patent Application Publication No. 2018/0258266), hereinafter “Hu”.
	With respect to Claim 10, Dahlmann in view of Giblin are advanced above.  
	Dahlman in view of Giblin teaches all the elements of the handle except for wherein said recycled resins are a blend of post-consumer recycled content with virgin resin.  
	However, Hu, Paragraph [0064], lines 1-8, teaches that recycled resins can be a blend of post-consumer recycled content with virgin resin.
	It would have been obvious to one of ordinary skill in the art to provide Dahlmann in view of Giblin with the ability to combine post-consumer recycled content with virgin resin, as taught by Hu, for the purpose of an effort to improving the properties of a resultant article (e.g., compression molding article and/or injection molding article) formed using the composition.  See Paragraph [0006], lines 12-15.
	Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlmann in view of Giblin as applied to Claims 1-3, 5, 7-9, and 15-16 above, and further in view of Kulshrestha et al (U.S. Patent Application Publication No. 2013/0116628), hereinafter “Kulshrestha”.
	With respect to Claim 11, Dahlmann in view of Giblin are advanced above.
	Dahlmann in view of Giblin teach all the elements of the handle except for wherein said recycled resins are 100% post-industrial recycled content.
	However, Kulshrestha, Paragraph [0012], lines 7-11, teaches using recycled resins being 100% post-industrial recycled content.
	It would have been obvious to one of ordinary skill in the art to provide Dahlmann in view of Giblin with recycled resins being 100% post-industrial recycled content, as taught by Kulshrestha, because of The increased interest in utilizing recycled thermoplastic polymeric materials is driven by a number of factors, including increased customer awareness and concern for protection of the environment, environmentally preferred purchasing policies developed by customers, recognition of benefits of environmental stewardship in marketing by brand owners and by institutional customers who can market product themselves, development of new regulations and environmental policies intended to reduce the carbon footprint, and a desire to reduce the increasing costs of storage and/or landfill space coupled with more stringent regulations for disposal and incineration.  See Paragraph [0003].
	With respect to Claim 13, Kulshrestha further teaches wherein said recycled resins contain 100% recycled content as a blend of post-consumer and post-industrial recycled content.  See Paragraph [0012], lines 7-11.
	Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlmann in view of Giblin as applied to Claims 1-3, 5, 7-9, and 15-16 above, and further in view of Rohatgi et al (U.S. Patent Application Publication No. 2003/0021915), hereinafter “Rohatgi”.
	With respect to Claim 12, Dahlmann in view of Giblin are advanced above.
	Dahlmann in view of Giblin teach all the elements of the handle except for wherein said recycled resins are a blend of post-industrial recycled content with virgin resin.	However, Rohatgi, Paragraph [0072], lines 6-13, teaches wherein said recycled resins are a blend of post-industrial recycled content with virgin resin.
	It would have been obvious to one of ordinary skill in the art to provide Dahlmann in view of Giblin with a blend of post-industrial recycled content with virgin resin, as taught by Rohatgi, for the purpose of providing an element having high strength, low density, and other characteristics.  See Paragraph [0031].
With respect to Claim 14, Rohatgi further teaches wherein said recycled resins contain a blend of post-consumer and post-industrial recycled content with virgin resin.  See Paragraph [0072], lines 6-13. 
	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlmann in view of Giblin as applied to Claims 1-3, 5, 7-9, and 15-16, and further in view of Kohn et al (U.S. Patent Application Publication No. 2008/0072538), hereinafter “Kohn”.
With respect to Claim 17, Dahlmann in view of Schneider are advanced above.
Dahlmann in view of Schneider teach all the elements of the handle except for a single handle application for rolls of stretch film being from about 2” to 15” wide.
However, Kohn, Figure 4, and paragraph [0025], lines 1-2, teaches a film being up to five inches.
It would have been obvious to one of ordinary skill in the art to provide Dahlmann in view of Schneider with a film being from about 2” to 15” wide, as taught by Kohn, because one of ordinary skill would have been expected to have routinely experimented to determine the optimum dimensions for a particular use.
	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlmann in view of Giblin as applied to Claims 1-3, 5, 7-9, and 15-16, and further in view of Hua et al (U.S. Patent Application Publication No. 2006/0175460), hereinafter “Hua”.
With respect to Claim 18, Dahlmann in view of Schneider are advanced above.
Dahlmann in view of Giblin teach all the elements of the handle except for wherein said handle is a pair of handles used in a multiple handle application for rolls of stretch film from about 8” to 30” wide.
However, Hua, Figure 5, teaches wherein said handle is a pair of handles used in a multiple handle application for rolls of stretch film.  
It would have been obvious to one of ordinary skill in the art to provide Dahlmann in view of Schneider with two handles, as taught by Hua, for the purpose of handling stretch film roll of larger length.
It is unclear as to what is the length of the stretch film of Hua.
However, it would have been obvious to one of ordinary skill in the art to provide Dahlmann in view of Schneider with a film being from about 8” to 30” wide, as taught by Hua, because one of ordinary skill would have been expected to have routinely experimented to determine the optimum dimensions for a particular use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953.  The examiner can normally be reached on Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654